DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  
for clarity, it is suggested that the ingredients Claims 1 and 5 recited in  be separated by semi-colons (e.g. a polyol; a surfactant; a blowing agent; a thiol compound; from 1 to 10 weight percent water, based on the weight of the composition; and an organometallic or metal salt catalyst);
Claims 2 – 9 should be amended to recite the “B-side composition” in all instances;
it is suggested Claims 3 and 4 be amended to recite “the amount of water in the B-side composition”;
“alkyl” is misspelled in the phrase “alky thiols” in Claim 5;
Claim 7 should be amended to recite the thiol compound; and
Claim 7 does not end in a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the” metal of “the” catalyst recited in Claims 1 and 10.  For the purposes of examination, the claims will be interpreted as setting forth a catalyst selected from an organometallic catalyst comprising Zn, an organometallic catalyst comprising Bi, a metal salt comprising Zn, and a metal salt comprising Bi.
Claim 1 sets forth a blowing agent and subsequently sets forth water.  However, water itself is a blowing agent.  It is then unclear if the initially recited blowing agent is intended to be a blowing agent other than water.  For the purposes of examination, the recited blowing agent will be interpreted as being a blowing agent other than water.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5 recites the broad recitation “a saturated or unsaturated alkyl thiol”, and further recites this phrase includes “alkyl thiols with aromatic substitutions (e.g. benzyl thiol)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, Claim 5 will be interpreted as setting forth a saturated or unsaturated alkyl thiol which is optionally substituted with an aromatic moiety.
Claim 7 sets forth the thiol is employed in a stoichiometric excess but it is unclear to what this is relative.  None of the ingredients recited in the polyol composition appear to be reactive with the thiol compound.  For the purposes of examination, Claim 7 will be interpreted as setting forth the thiol compound is provided in an amount of 0.0001 to 10 weight percent of the B-side composition.
There is a lack of antecedent basis for “the” composition recited in line 3 of Claim 10.  For the purposes of examination, Claim 10 will be interpreted as setting forth a B-side composition is prepared and water is provided in an amount of 1 to 10 weight percent of the B-side composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0220677 to Williams et al. in view of JP H0770550 to Kitamura et al.  For the purposes of further examination, citations for Kitamura et al. are taken from a machine .
Regarding Claims 1, 5, and 6 - 8.  Williams et al. teaches a polyol premix, i.e. a B-side composition, for the preparation of a rigid polyurethane foam (Paragraphs 0023 and 0030).  In Example E3B, the B-side composition comprises 90.0 parts by weight (corresponding to 64 weight percent) VORANOL® 470X and TERATE® 4020 as polyols; 2.0 parts by weight (corresponding to 1.4 weight percent) DABCO® DC193 as a surfactant; 6.1 parts by weight (corresponding to 4.3 weight percent) catalysts including a zinc catalyst and a bismuth catalyst; 20 parts by weight ANTIBLAZE® AB80; 2.0 parts by weight (corresponding to 1.4 weight percent) water; and 20 parts by weight (corresponding to 14 weight percent) 1233zd(E) as a blowing agent.
Williams et al. does not expressly teach the B-side composition further comprises a thiol compound.  However, Kitamura et al. teaches the concept of including thioglycerin in two component in the polyol/B-side of a two component polyurethane foam formulation (see Pages 3 and 8 of the machine translation).  In Inventive Examples 8, 10, and 11, thioglycerin is provided in an amount 2.0 parts by weight per 91.17 to 97.15 parts by weight polyol (see Pages 14 – 16; as well as the first table shown on Page 13 of the original document).  Williams et al. and Kitamura et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a 
Regarding Claim 2.  Williams et al. teaches the B-side composition of Claim 1.  With respect to its shelf life, Williams et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a B-side composition having a shelf life of at least four months, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claims 3 and 4.  Williams et al. teaches the B-side composition of Claim 1. As discussed in the rejection of Claim 1 above, the B-side composition in In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of water in the B-side composition to achieve the density desired in the foam product (Paragraph 0083).   A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 9.  Williams et al. teaches a rigid polyurethane foam prepared from an admixture of an isocyanate and the B-side composition of Claim 1 (Paragraphs 0023 and 0030; Example E3B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0220677 to Williams et al. in view of JP H0770550 to Kitamura et al.  For the purposes of further examination, citations for Kitamura et al. are taken from a machine .
Regarding Claim 10.  Williams et al. teaches a process of preparing a polyol premix, i.e. a B-side composition (Paragraphs 0023 and 0030).  In Example E3B, the process comprises admixing 90.0 parts by weight (corresponding to 64 weight percent) VORANOL® 470X and TERATE® 4020 as polyols; 2.0 parts by weight (corresponding to 1.4 weight percent) DABCO® DC193 as a surfactant; 6.1 parts by weight (corresponding to 4.3 weight percent) catalysts including a zinc catalyst and a bismuth catalyst; 20 parts by weight ANTIBLAZE® AB80; 2.0 parts by weight (corresponding to 1.4 weight percent) water; and 20 parts by weight (corresponding to 14 weight percent) 1233zd(E) as a blowing agent.
Williams et al. does not expressly teach the B-side composition further comprises a thiol compound.  However, Kitamura et al. teaches the concept of including thioglycerin in two component in the polyol/B-side of a two component polyurethane foam formulation (see Pages 3 and 8 of the machine translation).  In Inventive Examples 8, 10, and 11, thioglycerin is provided in an amount 2.0 parts by weight per 91.17 to 97.15 parts by weight polyol (see Pages 14 – 16; as well as the first table shown on Page 13 of the original document).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include thioglycerin in the B-side composition of Williams et al.  The motivation would have 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768